Earl Warren: Number 240, H. T. Arnold, Petitioner, versus Panhandle and Santa Fe Railway Company. Mr. Bean, you may proceed.
James O. Bean: Mr. Chief Justice -- Justice Warren, if Your Honors please. This is another action under the Federal Employers' Liability Act tried in a state tribunal where the petitioner obtained a favorable verdict and judgment. Appeal to the appellate court, the Court of Civil Appeals in Amarillo in the Seventh District reversed and rendered a take-nothing judgment for an injured employee of the respondent. The decision was reversed on local practice and procedure pertaining to special issues whether or not the issue of unsafe place is an ultimate issue or whether it is overridden or destroyed by some other issues. That basically is the argument here I believe, Your Honors. Then to the action of the Amarillo Court in taking away the jury verdict was an invasion. I think it becomes important to know the facts here in order to determine whether or not the issue of unsafe-place was raised. First, the railroad, the respondent, the Panhandle and Santa Fe Railway Company had constructed a passageway or a driveway adjacent to its station for the use of a mail truck operated by a contractor, Billings, who had a contract with the Government to pick up and deliver mail. The petitioner, Arnold, was a car inspector for the respondent. It was his duty to inspect cars not -- not in any particular time but that was his job and the facts will show that he had the right to select the time that he made the inspection. On the occasion of his injury, January the 16th, 1952, while working in the yards at Lubbock, Texas and while inspecting three cars which the railroad respondent had placed on his spur track for that purpose, or person for that purpose, he was ran over by this mail truck which was backing out blind. Petitioner takes the position that the railroad created this unsafe place on his premises because it not only constructed and built the one way drive but directed its employee to work on the cars there. Admittedly, the drive where the injury was sustained was too narrow for the use of a truck and the employee at the same time. One must give way to the other. As one of the witnesses testified, it is a very tight spot. Now, the jury found in support of petitioner's contention that the railroad was negligent in failing to furnish a reasonably safe place. That was the approximate cause, not the sole cause but a proximate cause. The jury also found on other issues that the petitioner, Mr. Arnold, was guilty of contributory negligence and that he had already seen the truck -- the mail truck parked down that driveway and he turned his back to it and walked away after performing his car inspection, and that he was guilty of negligence in failing to keep a proper lookout for himself which approximately caused his injury. Now, may I specifically point out here, Your Honors, that the jury found that to be only a proximate cause. The Amarillo Court says it was the sole proximate cause. The Amarillo Court also went further to say that the man's injuries were sustained solely by reason of the presence of the Billings truck. Billings' truck under the facts and -- and the fact -- the pertinent facts here are contained in the testimony of three witnesses, the petitioner Arnold, Mr. Humphrey (ph), the station agent and Mr. Billings, the third party contractor. The --
William J. Brennan, Jr.: Well, is this -- is this --
James O. Bean: -- railroad --
William J. Brennan, Jr.: Is this photographed at 288A of the record? Does this show the condition just before the injury?
James O. Bean: The photographs and evidence are at 288, that --
William J. Brennan, Jr.: Well --
James O. Bean: -- it's substantially, Your Honor, the same situation. There is some testimony in the record that the park -- that the truck as it was taking on mail in front of the cars was parked at a little greater angle than shown in this particular picture.
William J. Brennan, Jr.: Well, is that -- is that the roadway looking at the bottom picture now between the railroad car and what looks -- this other gutter to the left?
James O. Bean: I'm sorry, I didn't get your --
William J. Brennan, Jr.: Is that a gutter to the left? Did you look at the picture or at least -- does the roadway fall away there?
James O. Bean: No, Your Honor. That is a park. There's a slight drop there perhaps but actually -- immediately to the left of the driveway is a park with green grass on it which is something unusual.
William J. Brennan, Jr.: A park, you said?
James O. Bean: Park.
William J. Brennan, Jr.: But this -- what is it -- what is it, that's like a curving or something along the edge of the road?
James O. Bean: The -- the driveway, Your Honor, is constructed of pressed gravel, rolled gravel and there's a slight drop off that leads to the park immediately west. Now, the picture, the photograph does not show clearly the grass but there was grass and perhaps some gravel immediately next to the driveway.
William J. Brennan, Jr.: Now, was the petitioner working in these cars or cars like them on the side?
James O. Bean: Yes, Your Honor.
William J. Brennan, Jr.: And the inspection was interior or exterior or both?
James O. Bean: The testimony of the petitioner was that the inspection was in on top and below, all over.
William J. Brennan, Jr.: And -- and was the truck in somewhat the position shown in the photograph backing out, is that it?
James O. Bean: No, the -- the truck was backing out at the time it hit petitioner, but at the time petitioner began his work in the cars, he saw the truck parked there taking on mail, parked at an angle back in against the cars.
William J. Brennan, Jr.: Now, what -- do I understand that one of the grounds of negligence was that the narrowness of that roadway didn't leave room enough for both the truck and the employee?
James O. Bean: Correct --
William J. Brennan, Jr.: Is that it?
James O. Bean: -- Your Honor. That's our --
William J. Brennan, Jr.: And that while at work the railroad being responsible for the narrowness of the roadway and so forth, the fact into the employee and that was a proximate cause? Is that it?
James O. Bean: Yes, sir.
William J. Brennan, Jr.: And that was the jury finding?
James O. Bean: That was a jury finding on the -- the issue submitted was whether or not it was an unsafe place for him to work.
William J. Brennan, Jr.: Well, in that sense because it was too narrow, was that it?
James O. Bean: Too narrow, yes, sir. Not only that, Your Honor, but the railroad controlled the very movement of the truck and that it told the driver and the owner of the truck, don't use our parkway, don't turn around out there. If you drive in forward, you back out. If you back in, you drive that far. The only inference is to the south.
William J. Brennan, Jr.: In other words, to stay out on that narrow roadway and not to go on the grass, was that it?
James O. Bean: Yes, sir. That is the testimony, Your Honor. There were also specific instructions to the driver and the owner of the truck, don't pull forward around our station. Use that drive and that drive only, that's what we build it for, yet at the same time its employee was required to work on and about the cars. A further point, Your Honor, is -- my contention is that the railroad created that dangerous situation because railroad employees were actually assisting and loading the truck with mail and loaded the truck so high with mail that the driver could not see out of the rear window in the car. The only means he had a vision was -- were mirrors on either side and a testimony is that he could not see the petitioner, Arnold, as he was walking away from the last car. And for that reason, he backed blindly and ran into him. The contention of the respondent is that since the jury exonerated the railroad and that it found that the railroad was not negligent in permitting the truck to occupy the premises or use his driveway that that destroyed the findings by the jury of unsafe place. Going on further, the Amarillo Court which rendered a take-nothing judgment and reversed and rendered the judgment of the trial court found that the injury was solely due to the presence of the truck. I do not think that is a proper application of the facts because certainly as Your Honor said in the Roger's case, the railroad in constructing such a narrow passageway contributed a little bit to the injuries of the petitioner.
William J. Brennan, Jr.: Well, your point is that so the jury found in any event.
James O. Bean: Yes sir, a fact issue in our favor, Your Honor. The Amarillo Court of whose judgment we complain also found that the negligence of petitioner, Arnold, in failing to keep a proper lookout was the sole proximate cause of his injuries. Notwithstanding, the jury found a sole cause only and as its sole cause, no, that was not --
William J. Brennan, Jr.: Well, the jury diminished the -- suppose that 30,000 may diminish --
James O. Bean: Yes.
William J. Brennan, Jr.: -- it by 18 or something or --
James O. Bean: The damage issue was answered $30,000 then there was another issue, how much did his negligence -- petitioner's negligence contributed. And they found 12,000 so that the jury deducted 12,000 over that 30,000, leaving a verdict of $18,000 to petitioner. In that finding, they took care of the contributory negligence. They penalized him to that extent. One further point here, the Amarillo Court took the position that the unsafe place issue and I'm paraphrasing, it was longer than that but in this question as to whether or not the place of the respondent was unsafe. The Amarillo Court held that it was not an ultimate issue, it was a general issue. If it is a general issue, if Your Honors please, it is a general issue authorized by the Federal Employers' Liability Act because the Act, volume 45 Section 51 in the Code provides that one may obtain damages from the railroad due to negligence of its agent, servants or employees. Partly cause -- partly causing the injury but the issue on unsafe place is based on the other face of the law where the railroad itself is negligent in providing a place with defects or insufficiencies. So what would be the difference in the issue whether we use the word unsafe or insufficiently wide pathway? I do not feel that the respondent can answer the position of the petitioner here, that this right of recovery under the Federal Act was destroyed by the local practice regarding special issues in our State. It was a -- he has briefed a good common law action but he misses the point on Federal Employers' Liability Act because the Act provides if it can -- if the railroad contributed a little bit in its negligence to the injuries of the petitioner, then we are entitled to the damages as found by the jury. This Court has so reasonably held in a similar case from my State, on a similar fact situation in the Deen versus Gulf, Colorado and Santa Fe who wasn't -- which was not published at the time or out at the time we wrote our brief, the same fact situation except there it was inadequate or insufficient too. Here, it is insufficient for an unsafe place because of the premises being too narrow. I think the most applicable case though under the facts is the Cahill case decided by this Honorable Court some time ago. In that case, if you will recall, there was an employee of the railroad standing behind the train flagging motor traffic and the truck hit the employee and the holding of the Court in New York was that the truck's negligence or for its negligence as I recall was the sole proximate cause. This Court said not the so. The facts raised the issue of unsafe place because it was returned for further consideration of evidence, admissibility of evidence on car collisions at that particular intersection. It is the further contention of petitioner here that the facts raised abundantly the issue of unsafe place because the unsafety which is admitted to some extent in respondent's brief was created by the railroad and its ownership, its operation, its maintenance and control of not only its premises but the very movement of the truck which hit the petitioner. And I would like to reserve some of my time to answer the respondent.
Earl Warren: Mr. Cobb.
Charles L. Cobb: Mr. Chief Justice, Your Honors. In the first place, I would like to point out some distinctions between the Deen case which was decided by this Honorable Court just a few weeks ago and this case. I happen to be familiar with the Deen case. There, the question was whether the railway company was required to furnish two safe ways to do the job. This Court held that the case should be reversed to determine that question. Also, there was no contention in the Deen case that specific issues controlled a general issue. Now, that is our contention here. They submitted over our objection in the trial of this case the general issue as to whether this defendant failed to furnish a reasonably safe place to work. We object to that because it was general. There was no definition of safe place to work. It was controlled and it could be controlled by specific issues. Petitioner in the trial court requested specific issues which went to the question of reasonable safe place to work and they were submitted by the trial court along with this general issue. Those specifics, which are found in the Court's chart referred to in our brief in which I will discuss if time permits, fully took out of the case any question of our failure to furnish a reasonably safe place to work. Now, there is one other thing that I'm not sure that this Court is clear on to this point in the argument and that is this, there were two defendants in the trial of this case in the trial court. This truck was not owned by the Panhandle and Santa Fe Railway Company, the respondent here. It was owned and operated by Billings Transfer and Storage Company. This transfer and storage company had a contract with the United States Government for the hauling of mail. And it was the employee Billings who ran over and injured this petitioner. In pleading the case in the trial court, there were seven allegations of negligence as against the railway company. There were 11 allegations of negligence as against Billings. When all of these issues were presented to the jury, the juy exonerated the truck driver who committed the overt act from backing without giving a warning, from backing without clear vision that is backing his truck, from driving too fast. The jury exonerated this defendant Billings from all of those specific acts of negligence. It too exonerated Panhandle and Santa Fe Railway Company, petitioner, of all specific acts of negligence but it found against it on the one general issue.
William J. Brennan, Jr.: Well now, what -- what were the specifics as --
Charles L. Cobb: As to the --
William J. Brennan, Jr.: -- to which the railroad was exonerated? Were those in relation to the fact that Billings drove the truck that the truck was there and that barely give warning in that kind of thing?
Charles L. Cobb: The jury found for example, Your Honor, that the railway company was not negligent in permitting the truck to use this very area at this very time, a specific.
William J. Brennan, Jr.: Yes.
Charles L. Cobb: The jury also found that this railway company did not fail to keep a proper lookout for Mr. Arnold.
William J. Brennan, Jr.: That dealt with the operation of the truck.
Charles L. Cobb: As to the operation of the truck and also -- as to giving him warning.
William J. Brennan, Jr.: Yes.
Charles L. Cobb: The jury found --
William J. Brennan, Jr.: On the presence of the truck.
Charles L. Cobb: On the presence, yes, sir.
William J. Brennan, Jr.: That's all related to the truck.
Charles L. Cobb: That's all related to the truck and all related to anything that this company, this -- this respondent had to do --
William J. Brennan, Jr.: With the truck.
Charles L. Cobb: -- with the truck.
Speaker: (Inaudible)
Charles L. Cobb: Yes, sir, it's related to the area.
Speaker: (Inaudible)
Charles L. Cobb: Maybe I misunderstood Mr. Justice Brennan --
William J. Brennan, Jr.: Which -- which one is that?
Charles L. Cobb: -- on that.
William O. Douglas: Number 2?
Charles L. Cobb: Number 2. That has to do with the --
William O. Douglas: Are you referring to --
Charles L. Cobb: -- area.
William O. Douglas: -- page 356 of the record? 318.
Speaker: (Inaudible)
Charles L. Cobb: The judgment of the trial court which includes these special issues is found beginning at page 344 of the record. The --
William J. Brennan, Jr.: Well, which is the one as to the area?
Charles L. Cobb: Oh, as to the area --
William O. Douglas: 310, isn't it?
Charles L. Cobb: It's found at page 346.
William J. Brennan, Jr.: What number?
Charles L. Cobb: Number 7.
Charles E. Whittaker: (Inaudible)
Charles L. Cobb: It's also found there I believe, sir, because that is --
William J. Brennan, Jr.: Well, number 7 --
Charles L. Cobb: -- the charge itself.
William J. Brennan, Jr.: Number 7 relates to the truck being -- being driven on the area. Where -- where -- is there anything except as one or two does or doesn't embrace it which dears -- deals with the widths of that area and having the employee work there.
Charles L. Cobb: If the Court please, these issues are taken in groups. You will notice that 7, 8 and 9 are grouped together.
William J. Brennan, Jr.: Yes.
Charles L. Cobb: One inquires as to the area, do you find from the preponderance of the evidence that only occasioned in question. The defendant, Panhandle and Santa Fe Railway Company, permitted motor trucks to be driven on an area used by plaintiff Arnold in the performance of his work.
William J. Brennan, Jr.: Yes. Well, that -- that again as I --
Charles L. Cobb: Perhaps --
William J. Brennan, Jr.: -- I thought he was telling me earlier that these all relate to the presence of the truck and the operation of the truck.
Charles L. Cobb: Yes, and the area which presumably was under the control of the --
William J. Brennan, Jr.: The truck --
Charles L. Cobb: -- respondent here.
William J. Brennan, Jr.: But it's the trucks on the evidence, doesn't number 7 deal with permitting the motor trucks to be driven on an area?
Charles L. Cobb: Yes, sir, that's right on this particular area.
William J. Brennan, Jr.: Well, where -- is there a finding that relates specifically to having this employee work on a narrow area, not wide enough both for him and the truck. Where -- is there any specific finding related to that?
Charles L. Cobb: This is the specific because it was only on an area involved. The testimony was undisputed that this was the area involved and the only area involved.
Hugo L. Black: Which special issue are you referring to now?What number?
Charles L. Cobb: Number 7, sir.
Harold Burton: On page 346 of the record?
Hugo L. Black: That's on the --
Charles L. Cobb: It's 312 and --
Hugo L. Black: That's on the occasion in question. The defendant permitted motor trucks to be driven on an area by the plaintiff Arnold in the performance of his work.
Charles L. Cobb: That's right.
William J. Brennan, Jr.: Can you tell us that that is -- that's a finding related to the narrowness of the area and of having petitioner work on that narrow area at the same time a truck was there, is that it?
Charles L. Cobb: I do, sir, for the --
William J. Brennan, Jr.: Notwithstanding -- notwithstanding the finding in number 1 as to number 1 that there was a failure to furnish the plaintiff with a reasonably safe place to work and was at number 3 that that failure was a proximate cause to the injury.
Charles L. Cobb: I do, sir, because this was the only area on which there was any evidence and which there is any evidence in the record of the case.
William O. Douglas: You really were referring and I gather to issue -- issue number 8 of page 346, not 7 in the combination.
Harold Burton: Can you read number 8 and 7?
Charles L. Cobb: Number 8, as I started to say a minute ago is taken in connection with number 7. These are presented in groups of three. Number of 8, has to do with permitting such use on the park of the defendant railway company but there are corollary issues. One asks as to the fact, the other as to negligence, and the other as to proximate cause. Now --
Harold Burton: When the court below rendered its opinion and summarized it in 10 separate items and that one is number 2, to find the measure -- if I take it, it says the defendant railway was not negligent on the occasion pertinent permitting motor trucks on an area used by the plaintiff Arnold in the performance of his work. And that's the way the issues were --
Charles L. Cobb: That's right. That's the way they summarized those issues. It takes three of them and sometimes four in this particular charge to make a complete negligence issue. You first inquire as I say as to the fact then as to negligence and then as to proximate cause and in some instances here there is the inquiry as to sole proximate cause. Now, if the Court reviews the record in the case of this kind and I assume from decision which I read that the record is very largely reviewed. It will say that Mr. Arnold came to this particular spot on the morning that he was injured before the truck ever got there. He placed what is known as a blue flag at the end of one of the baggage cars to indicate that a man was at work, and then he left this particular scene and he came back about 20 minutes later. When he came back, he saw that the truck operated by the other defendant was there unloading mail. In fact, he got into the very baggage car where the truck was unloading the mail. He states that he noticed at the time that the truck was full, that it was so loaded with mail that the driver couldn't see at the back. Yet he walks down through the next baggage car, gets out and starts his work knowing that the truck is there on this driveway. The evidence is undisputed that he knew that this truck came there from day to day and used this particular driveway. That he was required to -- the truck was required to back out instead of -- to go forward. That is undisputed.
Earl Warren: We'll recess now, Mr. Cobb.